United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40234
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SAMUEL TREVINO,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:99-CR-536-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Samuel

Trevino has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Trevino

has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.